DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.
This Office Action is also in response to applicant’s amendment filed on November 13, 2020, which has been entered into the file.  
By this amendment, the applicant has amended claims 1 and 5 and has canceled claim 3. 
Claims 1, and 4-7 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the upper portion of the entire region” recited in claim 1 that is confusing and indefinite.  
The amended phrase “the protective layer is disposed at a position closest to a surface layer on the visible light reflection region and the high-transmittance region” recited in claim 1 that is confusing and indefinite since it is not clear what considered to be “a surface layer”.  It is noted that the specification of originally filed does NOT disclose such “a surface layer”.   For the purpose of examination the “surface layer” is being interpreted as the surface of the visible light reflection region and the high-transmittance region.  However proper corrections and clarifications are required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Verghese et al (PN. 10,845,470) in view of the European Patent Application by Hashiguchi et al (EP 1 837 920 A1) and US patent issued to Wang (PN. 10,422,876).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Verghese et al teaches an on-vehicle LIDAR system (200, Figure 3A) implicitly includes a cover (230, Figures 2A to 2C, 230/500 Figure 5) that covers a LIDAR system or unit mounted on a vehicle and is capable of transmitting measurement light of the LIDAR unit therethrough.  Verghese et al teaches that the on-vehicle LIDAR cover is disposed at a position at which a person outside the vehicle looks through.  Although this reference does not teach explicitly that the cover is not disposed at which a person outside the vehicle looks down such modification is considered to be a matter of intended use that only requires to re-arrange the orientation of the LIDAR system.  
This reference however does not teach explicitly that the cover is comprised of a base layer and a protective layer.  
Hashiguchi et al in the same field of endeavor teaches an infrared-transmitting cover (21A, Figure 9 or 21B, Figure 10) for a detecting and measuring device wherein the cover comprises a base layer (23) that is capable of transmitting the measurement light therethrough that has a back surface and is disposed so that the back surface faces the light emitting device (25, Figure 5) and receiving device (26) and a protective layer (28) that is capable of transmitting the measurement light and the visible light therethrough.  Hashiguchi et al further teaches that the cover is comprised of a dielectric multilayer film (24) that selectively reflects the visible light and transmits the measuring light (such as infrared light), which therefore defines a visible light 
Hashiguchi et al however does not teach that the cover also comprises a high-transmittance region that is a second region different from the first region, defined by the visible light reflection region, and has transmittance of the measurement light higher than that of the visible light reflection region.  Wang in the same field of endeavor teaches a cover for an optical sensor arrangement wherein the cover comprises a first region comprises an infrared light filter (C2, Figure 1A), associated with the light emitting device (E) and a second region with high-transmittance (C3), different from the first region (C2) that is associated with the detection device.  As shown in Figures 1B and 1C, Wang teaches that transmittance of the measurement light is higher in the second region (C3) than that of the infrared filter region (C2).  In a different embodiment, Wang teaches that the second region may have the same transmittance property as the protective cover layer (C/CR, Figures 3A and 3B).  
It would then have been obvious to apply the teachings of Hashiguchi et al and Wang to modify the cover to have base layer and protective layer for the benefit of providing protection to the cover layer.  It would also have been obvious to apply the teachings of Hashiguchi et al and Wang to modify the cover with a dielectric multilayer or the visible light reflection layer, taught by Hashiguchi) be provided only at the region associated with the light emitting device to define a visible light reflection region and not at the region associated with the detection or receiving device, to define a high transmittance region for the benefit of making the cover for the LIDAR system of Verghese et al to ensuring a high transmittance of the measuring light being received filtered measuring light be provided by the LIDAR system.  By depleting the dielectric multilayer (24, Figure 5) of Hashiguchi at the portion associated with the receiving device (26) will make the visible light reflection region is disposed at upper portion of the entire region of the visible light reflection region and the high transmittance region corresponding to the portion without the dielectric multilayer film is disposed below the visible light reflection region.  
In light of the Hashiguchi et al and Wang, the visible light reflection layer (24, Figures, 5, 9 and 10) is disposed at a positon close to a front surface of the base layer (23) on the visible light reflection region and the protective layer (28) is disposed at a position closest to a surface layer on (read as a surface of) the visible light reflection region and the high-transmittance region.  The visible light reflection region is constituted of the base layer (23, Figure 5), the visible light reflection layer or dielectric multilayer layer (24) laminated on the base layer and the protective layer (28) laminated on the visible light reflection layer.  The high-transmittance region is constituted of the base layer and the protective layer laminated on the base layer, (i.e. without the dielectric multilayer film).  
With regard to claim 4, as shown in Figures 1 and 3, Wang teaches that thickness adjusting layer may be included to make the cover with the coating with the visible light reflection region (C2 and/or C3) and other region to have the same thickness.  
With regard to claim 5, Hashiguchi et al teaches that dielectric multilayer film or the visible reflection layer (24) is a cold mirror or the visible light reflection mirror that may be formed by dielectric multilayer films, with a lamination of dielectric films, (please see Table 1).  

.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verghese et al, Hashiguchi et al and Wang as applied to claim 1 above, and further in view of the Patent issued to Yoshihiro (PN. 5,550,658).
The covering for a LIDAR unit taught by Verghese et al in combination with the teachings of Hashiguchi et al and Wang as described in claim 1 above has met all the limitations. 
With regard to claim 6, Verghese et al in light of Hashiguchi et al teaches that the visible light reflection layer (24, Figure 5) comprises a cold mirror, (please see Figure 16).  This reference however does not teach explicitly that the cold mirror is formed of a laminated metal thin film having a plurality of layers of metal thin films.  Yoshihiro in the same field of endeavor teaches a reflector for reflecting visible light wherein the reflector is comprised of a plurality of layers of metal thin films, (12a and 13a, Figure 1, column 4, line 56 to column 5, line 10).  It would then have been obvious to one skilled in the art to apply the teachings of Yoshihiro to alternatively make the visible light reflection layer by a plurality of thin metal thin forms for the benefit of using the art well-known method to make the layer.  

Response to Arguments
Applicant's arguments filed on November 13, 2020 have been fully considered but they are not persuasive.  The newly amended claims have been fully considered and they are rejected .  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872